Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-28, 30-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: the Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-25, 27-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al (20140248898) in view of NALLAMPATTI EKAMBARAM et al (20190141478).
Regarding claim 1, O’Brien et al discloses, a system for establishing location information with respect to a portable device (12, fig. 1-6) and a vehicle (10, fig. 1-6), the system comprising:
a master device (14, fig. 1-6) disposed in a fixed position relative to the vehicle (10, fig. 1-6), said master device capable of communicating with at least one of the portable device (12, fig. 1-6) and one or more sensor devices (¶ 0037, 0043, 0047 and 0057);
a plurality of antennas (34, 64, 84, fig. 1-6), each of said plurality of antennas configured to receive wireless communications and provide an antenna output corresponding to the wireless communications, wherein a first time of flight characteristic is determined for at least one antenna output based on a first plurality of time-spaced measurements of the at least one antenna output (¶ 0035, 0044 and 0057, each auxiliary base station 16a-n and node 14 receives the wireless signal 58 from the wireless device 12, and transmits a message 98 to the main base station 14 that includes information that is indicative of the time of flight of the wireless signal, determine a first distance (D1) between the wireless device 12 and the main base station 14, a second distance (D2) between the wireless device 12 and the first auxiliary base station 16a, and a third distance (D3) between the wireless device 12 and the second auxiliary base station 16n and Each node 14, 16a-n then generates a message that includes information that is indicative of the time of flight of the wireless signal 58, the acceleration data and the gyroscope data.); and
wherein a second time of flight characteristic is determined based on a second plurality of time-spaced measurements of the at least one antenna output, wherein said second plurality of said time-spaced measurements are conducted with respect to wireless communications that occur on different frequencies (¶ 0030-0035, 0047, 0049 and 0057, Each auxiliary base station 16a-n receives the wireless signal 58 from the wireless device 12, and transmits a message 98 to the main base station 14 that includes information that is indicative of the time of flight of the wireless signal and the acceleration data. The message 98 also includes the gyroscope data (.PSI., .theta., and .phi.) according to one or more embodiments. The main base station 14 also receives the wireless signal 58 and generates a message that includes information that is indicative of the time of flight of the wireless signal 58 along with the acceleration and gyroscope data);
wherein location information of the portable device is determined relative to the vehicle as a function of said first time of flight characteristic and said second time of flight characteristic, whereby said function mitigates environmental effects in said at least one antenna output (¶ 0036-0037, 0058 and 0060).
O’Brien et al does not specifically discloses, wherein the second communication protocol is different from the first communication protocol such that an encoding of communications received according to the second communication protocol is different from an encoding of communications received according to the first communication protocol.
In the same field of endeavor, NALLAMPATTI EKAMBARAM et al discloses, wherein the second communication protocol is different from the first communication protocol such that an encoding of communications received according to the second communication protocol is different from an encoding of communications received according to the first communication protocol (¶ 0006, 0029, first radio access technology, second radio access technology is different from an encoding). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Brien et al by specifically adding feature in order to enhance system performance to ranging mechanism is made more accurate since it directly accounts for various uncertainties such as clock drifts and offsets.
Regarding claim 2, O’Brien et al discloses, wherein the at least one antenna output includes a plurality of antenna outputs corresponding to a plurality of antennas, and wherein the first time of flight characteristic is based on wireless communications received by a first one of said plurality of antennas (¶ 0031, 0035, 0044 and 0057, also see NALLAMPATTI EKAMBARAM et al). 
Regarding claim 3, O’Brien et al discloses, wherein the first time of flight characteristic is determined as a function of said first plurality of time-spaced measurements (¶ 0035, 0044 and 0057, also see NALLAMPATTI EKAMBARAM et al).
Regarding claim 4, O’Brien et al discloses, wherein said second time of flight characteristic is based on wireless communications received by a second one of said plurality of antennas (¶ 0033-0035, 0047, 0049 and 0057, also see NALLAMPATTI EKAMBARAM et al). 
Regarding claim 5, O’Brien et al discloses, wherein said second time of flight characteristic forms the basis for a coarse location determination with respect to the portable device and the vehicle, and wherein propagation delay for time of flight is determined substantially precisely (¶ 0035, 0047, 0049 and 0057, also see NALLAMPATTI EKAMBARAM et al). 
Regarding claim 6, O’Brien et al discloses, wherein the location information determined relative to the vehicle based on said first time of flight characteristic is substantially invulnerable to relay attacks (¶ 0036-0037, 0058 and 0060, also see NALLAMPATTI EKAMBARAM et al). 
Regarding claim 7, O’Brien et al discloses, wherein the wireless communications that occur on different communication frequencies correspond to communications for the first TOF characteristic being different from communications for the second TOF characteristic (¶ 0028-0030, 0036-0037, 0058 and 0060, also see NALLAMPATTI EKAMBARAM et al).  
Regarding claim 8, O’Brien et al discloses, wherein the first time of flight characteristic is determined based on UWB communications, and wherein the second time of flight characteristic is determined based on BLE communications (¶ 0028-0030, 0036-0037, 0058 and 0060, also see NALLAMPATTI EKAMBARAM et al). 
Regarding claim 9, O’Brien et al discloses, wherein said second plurality of said time-spaced measurements correspond to at least two or more ToF measurements with respect to the wireless communications that occur on different frequencies (¶ 0028-0030, 0036-0037, 0058 and 0060, , also see NALLAMPATTI EKAMBARAM et al). 
Regarding claim 10, O’Brien et al discloses, wherein at least one sensor device of said one or more sensor devices is operably coupled to said plurality of antennas, wherein said at least one sensor device is configured to determine said first time of flight characteristic, and wherein said at least one sensor device communicates sensor information pertaining to said first time of flight characteristic to said master device (¶ 0037, 0043, 0047 and 0057, also see NALLAMPATTI EKAMBARAM et al).
Regarding claim 11, O’Brien et al discloses, wherein said function includes at least one of determining an average, a maximum, a minimum, a clustering, a median, or any other function with respect to at least two time-spaced values obtained with respect to wireless communications (¶ 0037, 0043, 0047 and 0057, also see NALLAMPATTI EKAMBARAM et al).
Regarding claim 12, O’Brien et al discloses, wherein said average is determined as an exponential moving average, wherein a weighting of said exponential moving average is based on a number of previous N valid measurements (¶ 0037, 0043, 0047 and 0052, also see NALLAMPATTI EKAMBARAM et al).
Regarding claim 13, O’Brien et al discloses, wherein said at least one antenna output corresponds to at least one of a plurality of different wireless communication frequencies at each time of said first plurality of time-spaced measurements (¶ 0036-0037, 0058 and 0060, also see NALLAMPATTI EKAMBARAM et al).
Regarding claim 14, O’Brien et al discloses, wherein said master device is configured to determine said first time of flight characteristic and said location information of the portable device based on said first time of flight characteristic (¶ 0036-0037, 0058 and 0060, also see NALLAMPATTI EKAMBARAM et al).
Regarding claim 15, O’Brien et al discloses, wherein the portable device is configured to determine said first time of flight characteristic, and wherein said first time of flight characteristic is communicated to another device from the portable device via a communication channel (¶ 0036-0037, 0058 and 0060, also see NALLAMPATTI EKAMBARAM et al).
Regarding claim 16, O’Brien et al discloses, wherein said one or more sensor devices communicate said at least one antenna output to said master device via a communication channel separate from a communication channel used for reception of said wireless communications, wherein said master device determines said first signal characteristic and said first time of flight characteristic based on said first signal characteristic (¶ 0035, 0047, 0049 and 0057, also see NALLAMPATTI EKAMBARAM et al). 
Regarding claim 17, O’Brien et al discloses, wherein said first signal characteristic is determined with respect to time-spaced measurements of said at least one antenna output, wherein two or more of said time-spaced measurements are obtained with respect to wireless communications that occur on different communication frequencies (¶ 0035, 0047, 0049 and 0057, also see NALLAMPATTI EKAMBARAM et al). 
Regarding claim 18, O’Brien et al discloses, a method of determining position with respect to a portable device and a vehicle, said method comprising:
	receiving, in a first antenna disposed on the vehicle, wireless communications transmitted from a target device (¶ 0037, 0043, 0047 and 0057);  
	obtaining a first plurality of time-spaced measurements of a first output of the first antenna with respect to wireless communications received in the first antenna (¶ 0035-0037, 0044, 0047 and 0057);
	determining a first time of flight (TOF) characteristic based on the first plurality of time-spaced measurements of the first output of the first antenna (¶ 0035, 0044, 0047 and 0057);
	obtaining a second plurality of time-spaced measurements with respect to wireless communications that occur on different frequencies (¶ 0035, 0045, 0049 and 0057);
	determining a second time of flight (TOF) characteristic based on the second plurality of time-spaced measurements (¶ 0035, 0045, 0049 and 0057);
	receiving, in a second antenna disposed on the vehicle, wireless communications transmitted from the target device (¶ 0028-0031, 0035, 0045, 0049 and 0057);
	determining a second characteristic based on the wireless communications received in the second antenna (¶ 0028-0031, 0035, 0045, 0049 and 0057); and
	determining, as a function of the first TOF characteristic and the second characteristic, a position of the target device relative to the vehicle, whereby the function mitigates environmental effects on wireless communications received by at least one of the first and second antennas (¶ 0036-0037, 0044-0046, 0049 and 0060). 
	O’Brien et al does not specifically discloses, wherein the second communication protocol is different from the first communication protocol such that an encoding of communications received according to the second communication protocol is different from an encoding of communications received according to the first communication protocol.
In the same field of endeavor, NALLAMPATTI EKAMBARAM et al discloses, wherein the second communication protocol is different from the first communication protocol such that an encoding of communications received according to the second communication protocol is different from an encoding of communications received according to the first communication protocol (¶ 0006, 0029, first radio access technology, second radio access technology and different encoding). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Brien et al by specifically adding feature in order to enhance system performance to ranging mechanism is made more accurate since it directly accounts for various uncertainties such as clock drifts and offsets.
Regarding claim 19, O’Brien et al discloses, wherein the first TOF characteristic and the second characteristic are aligned in time and frequency with respect to the wireless communications (¶ 0035-0037, 0044-0046, 0049 and 0060, also see NALLAMPATTI EKAMBARAM et al).
Regarding claim 20, O’Brien et al discloses wherein the second characteristic is the second time of flight (TOF) characteristic, and the method comprising:
	generating at least one output characteristic as a function of the first and second TOF characteristics, wherein the first and second TOF characteristics are aligned in time with respect to the wireless communications (¶ 0035-0037, 0044-0046, 0049 and 0060); and determining, based on the output characteristic, a position of the target device relative to the vehicle (¶ 0035-0037, 0044-0046, 0049 and 0060, also see NALLAMPATTI EKAMBARAM et al).
Regarding claim 21, O’Brien et al discloses, wherein the first and second TOF characteristics are aligned in frequency with respect to the wireless communications, wherein the wireless communications that occur on different communication frequencies correspond to communications for the first TOF characteristic being different from communications for the second TOF characteristic (¶ 0035-0037, 0044-0046, 0049 and 0060, also see NALLAMPATTI EKAMBARAM et al). 
Regarding claim 22, O’Brien et al discloses, comprising communicating the at least one output characteristic to a master device (¶ 0035-0037, 0044-0046, 0049 and 0060, also see NALLAMPATTI EKAMBARAM et al).
Regarding claim 23, O’Brien et al discloses, wherein the target device is the portable device, and wherein the first and second antennas are disposed in a fixed position relative to the vehicle (¶ 0035-0037, 0044-0046, 0049 and 0060, also see NALLAMPATTI EKAMBARAM et al).
Regarding claim 24, O’Brien et al discloses, wherein said determining the first TOF characteristic includes conducting a plurality of first time-spaced measurements with respect to first antenna output from the first antenna, wherein at least two of the first time-spaced measurements correspond to wireless communications that occur at different communication frequencies (¶ 0035-0037, 0044-0046, 0049 and 0060, also see NALLAMPATTI EKAMBARAM et al); 
	wherein said determining the second characteristic includes conducting a plurality of second time-spaced measurements with respect to second antenna output from the second antenna, wherein the second characteristic is aligned in time with the first TOF characteristic, wherein at least two of the second time-spaced measurements correspond to the wireless communications that occur at the different communication frequencies such that the at least two time-spaced measurements of the second time-spaced measurements correlate in frequency with the at least two time-spaced measurements of the first time-spaced measurements (¶ 0035-0037, 0044-0046, 0049 and 0060, also see NALLAMPATTI EKAMBARAM et al); and
	determining a plurality of output characteristics for each of the first and second time-spaced measurements, wherein each of the first and second time-spaced measurements are correlated in time and provided respectively to a function to determine the plurality of output characteristics, wherein the plurality of output characteristics forms at least one output signal characteristic with values spaced in time (¶ 0035-0037, 0044-0046, 0049 and 0060, also see NALLAMPATTI EKAMBARAM et al).
 	Regarding claims 25, 31, O’Brien et al discloses, a method of determining position with respect to a portable device and a vehicle, said method comprising:
	receiving, in a first antenna disposed on the vehicle, wireless communications transmitted from a target device (¶ 0035-0037, 0044-0046, 0049 and 0060); 
	obtaining a first plurality of time-spaced measurements of a first output of the first antenna with respect to wireless communications received in the first antenna (¶ 0035-0037, 0044-0046, 0049 and 0060);
	determining a first time of flight (TOF) characteristic based on the first plurality of time-spaced measurements of the first output of the first antenna
	receiving, in a second antenna disposed on the vehicle, wireless communications transmitted from the target device (¶ 0035-0037, 0044-0046, 0049 and 0060);
	obtaining a second plurality of time-spaced measurements of a second output of the second antenna with respect to wireless communications received in the second antenna, wherein the second plurality of time-spaced measurements are conducted with respect to wireless communications that occur on different frequencies (¶ 0035-0037, 0044-0046, 0049 and 0060);
	determining a second time of flight (TOF) characteristic based on the second plurality of time-spaced measurements, wherein the second TOF characteristic is indicative of a position of the target device relative to the vehicle; and
	locating the target device relative to the vehicle as a function of the first TOF characteristic and the second TOF characteristic, whereby said function mitigates environmental effects in at least one of the first and second outputs. 
	O’Brien et al does not specifically discloses, wherein the second communication protocol is different from the first communication protocol such that an encoding of communications received according to the second communication protocol is different from an encoding of communications received according to the first communication protocol.
	In the same field of endeavor, NALLAMPATTI EKAMBARAM et al discloses, wherein the second communication protocol is different from the first communication protocol such that an encoding of communications received according to the second communication protocol is different from an encoding of communications received according to the first communication protocol (¶ 0006, 0029, first radio access technology, second radio access technology, is different from an encoding). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Brien et al by specifically adding feature in order to enhance system performance to ranging mechanism is made more accurate since it directly accounts for various uncertainties such as clock drifts and offsets.
	Regarding claim 27, O’Brien et al discloses, wherein the target device is the portable device, and wherein the first and second antennas are disposed in a fixed position relative to the vehicle (¶ 0035-0037, 0044-0046, 0049 and 0060, also see NALLAMPATTI EKAMBARAM et al).
Regarding claim 28, O’Brien et al discloses, wherein the wireless communications that occur on different communication frequencies correspond to communications for the first TOF characteristic being different from communications for the second TOF characteristic (¶ 0035-0037, 0044-0046, 0049 and 0060, also see NALLAMPATTI EKAMBARAM et al).  
Claims 1-7, 9-25, 27-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dickerhoof et al (20100076622) in view of NALLAMPATTI EKAMBARAM et al (20190141478).
Regarding claim 1, Dickerhoof et al discloses, a system for establishing location information with respect to a portable device (14, fig. 1-7) and a vehicle (12, fig. 1-7), the system comprising:
a master device (20, fig. 1-7) disposed in a fixed position relative to the vehicle (10, fig. 1-6), said master device capable of communicating with at least one of the portable device (14, fig. 1-7) and one or more sensor devices (¶ 0040-0047 and 0057);
a plurality of antennas (16, fig. 1-7), each of said plurality of antennas configured to receive wireless communications and provide an antenna output corresponding to the wireless communications, wherein a first time of flight characteristic is determined for at least one antenna output based on a first plurality of time-spaced measurements of the at least one antenna output (¶ 0040-0047 and 0057, fig. 2 and 5); and
wherein a second time of flight characteristic is determined based on a second plurality of time-spaced measurements of the at least one antenna output, wherein said second plurality of said time-spaced measurements are conducted with respect to wireless communications that occur on different frequencies (¶ 0040-0047 and 0057, fig. 2 and 5);
wherein location information of the portable device is determined relative to the vehicle as a function of said first time of flight characteristic and said second time of flight characteristic, whereby said function mitigates environmental effects in said at least one antenna output (¶ 0040-0047 and 0057, fig. 2 and 5). 
Dickerhoof et al does not specifically discloses, wherein the second communication protocol is different from the first communication protocol such that an encoding of communications received according to the second communication protocol is different from an encoding of communications received according to the first communication protocol.
In the same field of endeavor, NALLAMPATTI EKAMBARAM et al discloses, wherein the second communication protocol is different from the first communication protocol such that an encoding of communications received according to the second communication protocol is different from an encoding of communications received according to the first communication protocol (¶ 0006, 0029, first radio access technology, second radio access technology, is different from an encoding). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Brien et al by specifically adding feature in order to enhance system performance to ranging mechanism is made more accurate since it directly accounts for various uncertainties such as clock drifts and offsets.
Regarding claim 2, Dickerhoof et al discloses, wherein the at least one antenna output includes a plurality of antenna outputs corresponding to a plurality of antennas, and 
wherein the first time of flight characteristic is based on wireless communications received by a first one of said plurality of antennas (¶ 0040-0047 and 0057, fig. 1-7). 
Regarding claim 3, Dickerhoof et al discloses, wherein the first time of flight characteristic is determined as a function of said first plurality of time-spaced measurements (¶ 0040-0047 and 0057, fig. 1-7).
Regarding claim 4, O’Brien et al discloses, wherein said second time of flight characteristic is based on wireless communications received by a second one of said plurality of antennas (¶ 0040-0047 and 0057, fig. 1-7). 
Regarding claim 5, Dickerhoof et al discloses, wherein said second time of flight characteristic forms the basis for a coarse location determination with respect to the portable device and the vehicle, and wherein propagation delay for time of flight is determined substantially precisely (¶ 0040-0047 and 0057, fig. 1-7). 
Regarding claim 6, Dickerhoof et al discloses, wherein the location information determined relative to the vehicle based on said first time of flight characteristic is substantially invulnerable to relay attacks (¶ 0040-0047 and 0057, fig. 1-7). 
Regarding claim 7, O’Brien et al discloses, wherein the wireless communications that occur on different communication frequencies correspond to communications for the first TOF characteristic being different from communications for the second TOF characteristic (¶ 0040-0047 and 0057, fig. 1-7).  
Regarding claim 9, Dickerhoof et al discloses, wherein said second plurality of said time-spaced measurements correspond to at least two or more ToF measurements with respect to the wireless communications that occur on different frequencies (¶ 0040-0047 and 0057, fig. 1-7). 
Regarding claim 10, Dickerhoof et al discloses, wherein at least one sensor device of said one or more sensor devices is operably coupled to said plurality of antennas, wherein said at least one sensor device is configured to determine said first time of flight characteristic, and wherein said at least one sensor device communicates sensor information pertaining to said first time of flight characteristic to said master device (¶ 0040-0047 and 0057, fig. 1-7).
Regarding claim 11, Dickerhoof et al discloses, wherein said function includes at least one of determining an average, a maximum, a minimum, a clustering, a median, or any other function with respect to at least two time-spaced values obtained with respect to wireless communications (¶ 0040-0047 and 0057, fig. 1-7).
Regarding claim 12, Dickerhoof et al discloses, wherein said average is determined as an exponential moving average, wherein a weighting of said exponential moving average is based on a number of previous N valid measurements (¶ 0040-0047 and 0057, fig. 1-7).
Regarding claim 13, Dickerhoof et al discloses, wherein said at least one antenna output corresponds to at least one of a plurality of different wireless communication frequencies at each time of said first plurality of time-spaced measurements (¶ 0040-0047 and 0057, fig. 1-7). 
Regarding claim 14, Dickerhoof et al discloses, wherein said master device is configured to determine said first time of flight characteristic and said location information of the portable device based on said first time of flight characteristic (¶ 0040-0047 and 0057, fig. 1-7).
Regarding claim 15, Dickerhoof et al discloses, wherein the portable device is configured to determine said first time of flight characteristic, and wherein said first time of flight characteristic is communicated to another device from the portable device via a communication channel (¶ 0040-0047 and 0057, fig. 1-7).
Regarding claim 16, Dickerhoof et al discloses, wherein said one or more sensor devices communicate said at least one antenna output to said master device via a communication channel separate from a communication channel used for reception of said wireless communications, wherein said master device determines said first signal characteristic and said first time of flight characteristic based on said first signal characteristic (¶ 0040-0047 and 0057, fig. 1-7). 
Regarding claim 17, Dickerhoof et al discloses, wherein said first signal characteristic is determined with respect to time-spaced measurements of said at least 
one antenna output, wherein two or more of said time-spaced measurements are obtained with respect 
to wireless communications that occur on different communication frequencies (¶ 0040-0047 and 0057, fig. 1-7). 
Regarding claim 18, Dickerhoof et al discloses, a method of determining position with respect to a portable device and a vehicle, said method comprising:
receiving, in a first antenna disposed on the vehicle, wireless communications transmitted from a target device (¶ 0040-0047 and 0057, fig. 1-7);  
obtaining a first plurality of time-spaced measurements of a first output of the first antenna with respect to wireless communications received in the first antenna (¶ 0040-0047 and 0057, fig. 1-7);
determining a first time of flight (TOF) characteristic based on the first plurality of time-spaced measurements of the first output of the first antenna (¶ 0040-0047 and 0057, fig. 1-7);
obtaining a second plurality of time-spaced measurements with respect to wireless communications that occur on different frequencies (¶ 0040-0047 and 0057, fig. 1-7);
determining a second time of flight (TOF) characteristic based on the second plurality of time-spaced measurements (¶ 0040-0047 and 0057, fig. 1-7);
receiving, in a second antenna disposed on the vehicle, wireless communications transmitted from the target device (¶ 0040-0047 and 0057, fig. 1-7);
determining a second characteristic based on the wireless communications received in the second antenna (¶ 0040-0047 and 0057, fig. 1-7); and
determining, as a function of the first TOF characteristic and the second characteristic, a position of the target device relative to the vehicle, whereby the function 
mitigates environmental effects on wireless communications received by at least one of the first and second antennas (¶ 0040-0047 and 0057, fig. 1-7). 
Dickerhoof et al does not specifically discloses, wherein the second communication protocol is different from the first communication protocol such that an encoding of communications received according to the second communication protocol is different from an encoding of communications received according to the first communication protocol.
In the same field of endeavor, NALLAMPATTI EKAMBARAM et al discloses, wherein the second communication protocol is different from the first communication protocol such that an encoding of communications received according to the second communication protocol is different from an encoding of communications received according to the first communication protocol (¶ 0006, 0029, first radio access technology, second radio access technology, is different from an encoding). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Brien et al by specifically adding feature in order to enhance system performance to ranging mechanism is made more accurate since it directly accounts for various uncertainties such as clock drifts and offsets.
Regarding claim 19, Dickerhoof et al discloses, wherein the first TOF characteristic and the second characteristic are aligned in time and frequency with respect to the wireless communications (¶ 0040-0047 and 0057, fig. 1-7).
Regarding claim 20, Dickerhoof et al discloses wherein the second characteristic is the second time of flight (TOF) characteristic, and the method comprising:
generating at least one output characteristic as a function of the first and second TOF characteristics, wherein the first and second TOF characteristics are aligned in time with respect to the wireless communications (¶ 0040-0047 and 0057, fig. 1-7); and
determining, based on the output characteristic, a position of the target device relative to the vehicle (¶ 0040-0047 and 0057, fig. 1-7).
Regarding claim 21, Dickerhoof et al discloses, wherein the first and second TOF characteristics are aligned in frequency with respect to the wireless communications, wherein the wireless communications that occur on different communication frequencies
 correspond to communications for the first TOF characteristic being different from communications for the second TOF characteristic (¶ 0040-0047 and 0057, fig. 1-7). 
Regarding claim 22, Dickerhoof et al discloses, comprising communicating the at least one output characteristic to a master device (¶ 0040-0047 and 0057, fig. 1-7).
Regarding claim 23, Dickerhoof et al discloses, wherein the target device is the portable device, and wherein the first and second antennas are disposed in a fixed position relative to the vehicle (¶ 0040-0047 and 0057, fig. 1-7).
Regarding claim 24, Dickerhoof et al discloses, wherein said determining the first TOF characteristic includes conducting a plurality of first time-spaced measurements with respect to first antenna output from the first antenna, wherein at least two of the first time-spaced measurements correspond to wireless communications that occur at different communication frequencies (¶ 0040-0047 and 0057, fig. 1-7); 
wherein said determining the second characteristic includes conducting a plurality of second time-spaced measurements with respect to second antenna output from the second antenna, wherein the second characteristic is aligned in time with the first TOF characteristic, wherein at least two of the second time-spaced measurements correspond to the wireless communications that occur at the different communication frequencies such that the at least two time-spaced measurements of the second time-spaced measurements correlate in frequency with the at least two time-spaced measurements of the first time-spaced measurements (¶ 0040-0047 and 0057, fig. 1-7); and
determining a plurality of output characteristics for each of the first and second time-spaced measurements, wherein each of the first and second time-spaced measurements are correlated in time and provided respectively to a function to determine the plurality of output characteristics, wherein the plurality of output characteristics forms at least one output signal characteristic with values spaced in time (¶ 0040-0047 and 0057, fig. 1-7).
 Regarding claims 25, 31 Dickerhoof et al discloses, a method of determining position with respect to a portable device and a vehicle, said method comprising:
receiving, in a first antenna disposed on the vehicle, wireless communications transmitted from a target device (¶ 0040-0047 and 0057, fig. 1-7); 
obtaining a first plurality of time-spaced measurements of a first output of the first antenna with respect to wireless communications received in the first antenna (¶ 0040-0047 and 0057, fig. 1-7);
determining a first time of flight (TOF) characteristic based on the first plurality of time-spaced measurements of the first output of the first antenna (¶ 0040-0047 and 0057, fig. 1-7); 
receiving, in a second antenna disposed on the vehicle, wireless communications transmitted from the target device (¶ 0040-0047 and 0057, fig. 1-7);
obtaining a second plurality of time-spaced measurements of a second output of the second antenna with respect to wireless communications received in the second antenna, wherein the second plurality of time-spaced measurements are conducted with respect to wireless communications that occur on different frequencies (¶ 0040-0047 and 0057, fig. 1-7);
determining a second time of flight (TOF) characteristic based on the second plurality of time-spaced measurements, wherein the second TOF characteristic is indicative of a position of the target device relative to the vehicle (¶ 0040-0047 and 0057, fig. 1-7); and
locating the target device relative to the vehicle as a function of the first TOF characteristic and the second TOF characteristic, whereby said function mitigates environmental effects in at least one of the first and second outputs (¶ 0040-0047 and 0057, fig. 1-7). 
Dickerhoof et al does not specifically discloses, wherein the second communication protocol is different from the first communication protocol such that an encoding of communications received according to the second communication protocol is different from an encoding of communications received according to the first communication protocol.
In the same field of endeavor, NALLAMPATTI EKAMBARAM et al discloses, wherein the second communication protocol is different from the first communication protocol such that an encoding of communications received according to the second communication protocol is different from an encoding of communications received according to the first communication protocol (¶ 0006, 0029, first radio access technology, second radio access technology, is different from an encoding). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Brien et al by specifically adding feature in order to enhance system performance to ranging mechanism is made more accurate since it directly accounts for various uncertainties such as clock drifts and offsets.
Regarding claim 27, Dickerhoof et al discloses, wherein the target device is the portable device, and wherein the first and second antennas are disposed in a fixed position relative to the vehicle (¶ 0040-0047 and 0057, fig. 1-7).
Regarding claim 28, Dickerhoof et al discloses, wherein the wireless communications that occur on different communication frequencies correspond to communications for the first TOF characteristic being different from communications for the second TOF characteristic (¶ 0040-0047 and 0057, fig. 1-7).  
Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al (20140248898) in view of NALLAMPATTI EKAMBARAM et al and Batten (20180186309).
Regarding claims 8, 16, O’Brien et al and NALLAMPATTI EKAMBARAM et al do not specifically discloses, wherein the second time of flight characteristic is determined based on BLE communications. 
In the same field of endeavor, Batten discloses, wherein the second time of flight characteristic is determined based on BLE communications (¶ 0076, 0167). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of O’Brien et al and NALLAMPATTI EKAMBARAM et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management using the Bluetooth.
Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dickerhoof et al in view of NALLAMPATTI EKAMBARAM et al and Batten (20180186309).
Regarding claims 8, 16, Dickerhoof et al and NALLAMPATTI EKAMBARAM et al do not specifically discloses, wherein the second time of flight characteristic is determined based on BLE communications. 
In the same field of endeavor, Batten discloses, wherein the second time of flight characteristic is determined based on BLE communications (¶ 0076, 0167). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Dickerhoof et al and NALLAMPATTI EKAMBARAM et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management using the Bluetooth. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643